UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4418


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RANCES ULICES AMAYA, a/k/a Murder, a/k/a Blue,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:11-cr-00556-AJT-1)


Submitted:   February 26, 2013            Decided:   March 28, 2013


Before MOTZ, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Arif, Melissa M. Sanchez, ARIF & ASSOCIATES, PC,
Springfield, Virginia, for Appellant. Neil H. MacBride, United
States Attorney, G. Zachery Terwilliger, Michael J. Frank,
Assistant United States Attorneys, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Rances      Ulices    Amaya       was    convicted      of   conspiracy    to

commit sex trafficking of a child, 18 U.S.C. § 371 (2006), and

three counts of sex trafficking of a child, 18 U.S.C. § 1591

(2006).      The   charges     related      to    Amaya’s   participation       in   an

organization that recruited and prostituted underage girls for

profit.      He    received    a     within-Guidelines         sentence    of   sixty

months for conspiracy and 600 months on each of the three § 1591

violations.       The sentences run concurrently.              Amaya now appeals,

claiming that his sentence is unreasonable.                 We affirm.

          We review a sentence for reasonableness, applying an

abuse-of-discretion standard.               Gall v. United States, 552 U.S.

38, 51 (2007).       We first examine the sentence for “significant

procedural    error.”         Id.      We       then   consider    the   substantive

reasonableness of the sentence, taking into account the totality

of the circumstances.           United States v. Mendoza-Mendoza, 597

F.3d 212, 216 (4th Cir. 2010).                  If the sentence is within the

properly calculated Guidelines range, we may presume that the

sentence is reasonable.             United States v. Go, 517 F.3d 216, 218

(4th Cir. 2008).

          Amaya claims that his sentence exceeded the purposes

of sentencing and was greater than necessary under 18 U.S.C.

§ 3553(a) (2006).       Specifically, he contends that the district

court failed to consider what he maintains was his minimal role

                                            2
in   the    conspiracy          and    the    fact       that        other     members       of   the

organization received significantly lower sentences.

                We   find      Amaya’s    claims         to     be       without     merit.       The

district court provided a lengthy, comprehensive explanation of

the chosen sentence.              The court found that Amaya’s role in the

offense was “essential if not dominating.”                                Among other things,

Amaya helped to recruit under-age girls for prostitution, had

sex with the girls “to test them out,” assisted in recruiting

their    clients,        supplied        drugs,        alcohol,          and   condoms       to   the

girls,      and      shared       in      the          proceeds          of    the        operation.

Additionally, Amaya served as the “muscle” in the conspiracy,

using force and intimidation to ensure that the victims complied

with the rules of the organization and carrying weapons in order

to ensure that clients behaved appropriately.

                Among     the    factors          to    be     considered          when    imposing

sentence        is      “the     need        to        avoid        unwarranted           sentencing

disparities among defendants with similar records who have been

found      guilty       of   similar      conduct.”                 18    U.S.C.     § 3553(a)(6)

(2006).         We   reject      Amaya’s          contention         that      his   sentence      is

unreasonable because it is disproportionate to the sentences of

others     in    the     prostitution         ring.            At    sentencing,          the   court

observed that Amaya was not comparable to Alonso Bruno Cornejo




                                                   3
and Alexander Rivas. *              First,        Amaya’s criminal     history score

(category VI) was higher than that of both Cornejo (category I)

and Rivas (category V).               Second, Amaya was older than Cornejo

and Rivas.         Finally, while Amaya, Cornejo and Rivas performed

some of the same roles within the organization, Amaya had the

additional,        unique     and     critical       role   of     intimidating        both

customers and workers.              The district court correctly concluded

that Amaya was not similarly situated to Rivas and Cornejo.                            See

United      States    v.    Chandia,        675     F.3d    329,    342    (4th       Cir.)

(“comparing the sentences of other defendants with dissimilar

offenses, circumstances, and criminal histories is unavailing”),

cert. denied, 133 S. Ct. 609 (2012).

             Our     review    of     the    record    establishes        that    Amaya’s

arguments on appeal are without merit and that his sentence is

procedurally       and     substantively          reasonable.        Accordingly,       we

affirm.      We dispense with oral argument because the facts and

legal       contentions         are         adequately       presented           in    the




        *
       A third member of the organization, Henry Herrera, is not
an appropriate comparator because he was sentenced in state
court. See United States v. Docampo, 573 F.3d 1091, 1102 (11th
Cir. 2009) (“Section 3553(a)(6) addresses unwarranted sentence
disparities among federal defendants who are similarly situated
instead of disparate federal and state sentences.”).



                                              4
material   before   the   court   and   argument   would   not   aid   the

decisional process.



                                                                 AFFIRMED




                                    5